Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
		
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6, 9, 10, 13-15, 17 and 23 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi (U.S. Patent No. 5,508,535) of record, in view of Morikawa (U.S. Patent No. 6,172,384) of record.  
	Regarding Claim 1
	FIG. 9 of Nakanishi discloses a semiconductor device assembly, comprising: a support structure having a handle substrate (1) and a removable intermediary material (6); a semiconductor structure (7-11) having a first side and a second side opposite the first side, wherein the semiconductor structure includes a gate region (8) of a transistor device, and wherein an opening extends through a portion of the gate region; wherein the removable intermediary material is between and mechanically coupling the handle substrate and the second side (bottom side) of the semiconductor structure, wherein the opening extends through a portion of the removable intermediary material but does not extend through the handle substrate and wherein the removable intermediary material is recessed from the opening by an undercut distance configured to mechanically isolate (not in direct contact) the gate region from the handle substrate, wherein the undercut distance is sufficiently large such that the removable intermediary material is absent from between the gate region and the handle substrate.
	Nakanishi fails to disclose “a trench extends from the first side and at least partially through the semiconductor structure”.
	FIG. 4 of Morikawa discloses a similar semiconductor device assembly, comprising: a support structure having a handle substrate (1); a semiconductor structure (4-6) having a first side and a second side opposite the first side, wherein the semiconductor structure includes a gate region (10) of a transistor device, and wherein 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Morikawa.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of improving reliability (Col. 1, Lines 5-10 of Morikawa).
			
	Regarding Claim 2
	FIG. 4 of Morikawa discloses the trench is a first trench (left 18), and the semiconductor device assembly further comprises a second trench (right 18) extending from the first side and at least partially through the semiconductor structure, and wherein: the semiconductor structure includes source (11) and drain (12) regions of the transistor device; the gate region is between the source and drain regions; the source region is adjacent the first trench;-2-10829-9089.139464960.1Application No. 15/626,634Attorney Docket No. 010829-9089.US01Client Reference No. 2012-0348.01/US the drain region is adjacent a second trench; and the first and second trenches define a mesa of the semiconductor structure.	
	
	Regarding Claim 3
	FIG. 4 of Morikawa discloses the first trench (left 18) is between the source and gate regions and the second trench (right 18) is between the drain and gate regions.	
		
	Regarding Claim 4
	FIG. 4 of Morikawa discloses the opening and the first and second trenches each include vertical sidewalls in parallel with one another.	

	Regarding Claim 6
	FIG. 4 of Morikawa discloses the transistor device is a power transistor device (Col. 1, Lines 5-10).	
			
	Regarding Claim 9
	FIG. 9 of Nakanishi discloses a plurality of electrical contacts (9-10) attached to the semiconductor structure (7-11) at the first side and protruding away from the handle substrate (1).	

	Regarding Claim 10
	FIG. 9 of Nakanishi discloses a semiconductor device assembly, comprising: a support structure having a handle substrate (1); a semiconductor structure attached to the handle substrate and having a first semiconductor material (7), a second semiconductor material (11), an active region (12) between the first and second semiconductor materials, and an opening extending through the first semiconductor material and the active region, wherein the opening does not extend through the handle substrate, wherein the active region includes a source region (below 9), a drain region (below 10), and a gate region (8) between the source and drain regions, and wherein the semiconductor structure includes a first side and a second side opposite the first side; a removable intermediary material (6) of the support structure, the intermediary material being between and mechanically coupling the handle substrate and the second semiconductor material, wherein the opening extends through a portion of the 
	Nakanishi fails to disclose “a first trench extending from the first side of the semiconductor structure through the first semiconductor material at least to the active region, wherein the first trench extends between and at least partially mechanically isolates the source and gate regions; and a second trench spaced apart from the first trench and extending from the first side of the semiconductor structure through the first semiconductor material at least to the active region, wherein the second trench extends between and at least partially mechanically isolates the drain and gate regions”.
	FIG. 4 of Morikawa discloses a similar semiconductor device assembly, comprising: a support structure having a handle substrate (1); a semiconductor structure attached to the handle substrate and having a first semiconductor material (4), a second semiconductor material (6), an active region (5) between the first and second semiconductor materials, and an opening (19) extending through the first semiconductor material and the active region, wherein the active region includes a source region (11), a drain region (12), and a gate region between the source and drain regions, and wherein the semiconductor structure includes a first side and a second side opposite the first side; a first trench (left 18) extending from the first side of the semiconductor structure through the first semiconductor material at least to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Morikawa.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of improving reliability (Col. 1, Lines 5-10 of Morikawa).
					
	Regarding Claim 13
	FIG. 4 of Morikawa discloses the first and second trenches each include vertical sidewalls parallel to each other.	
			
	Regarding Claim 14
	FIG. 4 of Morikawa discloses the first and second trenches define a mesa.	
		
	Regarding Claim 15
	FIG. 9 of Nakanishi discloses a plurality of electrical contacts (9-10) attached to the semiconductor structure at the first side and protruding away from the handle substrate (1).	


	FIG. 5 of Morikawa discloses a dielectric material (21) and an electrical contact (11-12) adjacent the dielectric material, wherein the dielectric material and electrical contact are attached to the semiconductor structure (6) at the first side.

	Regarding Claim 23
	FIG. 4 of Morikawa discloses the semiconductor structure includes a first semiconductor material (4) at the first side, a second semiconductor material at the second side (6) and a third semiconductor material (5) between the first and second semiconductor materials, and wherein the trench extends from the first semiconductor material through the third semiconductor material. 
			
Claims 5 and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi and Morikawa, in view of Bobde (U.S. Patent Pub. No. 2012/0211828) of record.  
	Regarding Claim 5
	Nakanishi as modified Morikawa discloses Claim 1.
	Nakanishi as modified Morikawa fails to disclose “a dielectric material attached to the semiconductor structure at the first side, wherein the trench extends through the dielectric material”.
	FIG. 2 of Bobde discloses a similar semiconductor device assembly, comprising a dielectric material (230) attached to the semiconductor structure at the first side, wherein the trench (241) extends through the dielectric material. 


	Regarding Claim 16
	Nakanishi as modified Morikawa discloses Claim 10.
	Nakanishi as modified Morikawa fails to disclose “a dielectric material attached to the semiconductor structure at the first side, wherein the first trench and/or wherein the second trench extends through the dielectric material”.
	FIG. 2 of Bobde discloses a similar semiconductor device assembly, comprising a dielectric material (230) attached to the semiconductor structure at the first side, wherein the trench (241) extends through the dielectric material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Bobde.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of forming a mask for etching (para. 42 of Bobde).

Claim 8 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi and Morikawa, in view of Rogers (U.S. Patent Pub. No. 2010/0317132) of record.  
	Regarding Claim 8
	Nakanishi as modified Morikawa discloses Claim 1.

	FIG. 84 of Rogers discloses a similar semiconductor device assembly, wherein the handle substrate comprises a poly-Aluminum Nitride (p-AlN) substrate [0021]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Rogers.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner, because such (material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (para. 21 of Rogers), MPEP 2144.06.

Claims 11 and 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi and Morikawa, in view of Kneissel (U.S. Patent Pub. No. 2006/0073621) of record.  
	Regarding Claim 11
	Nakanishi as modified Morikawa discloses Claim 10.
	Nakanishi as modified Morikawa fails to disclose “the first trench is between a first portion of the first semiconductor material and a second portion of the first semiconductor material, and wherein the second trench is between a third portion of the first semiconductor material and the second portion of the first semiconductor material”.
	FIG. 6 of Kneissel discloses a similar semiconductor device assembly, wherein the first trench (380) is between a first portion of the first semiconductor material (350) and a second portion of the first semiconductor material, and wherein the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Kneissel.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of improving high speed operation (para. 5 of Kneissel).

	Regarding Claim 12
	FIG. 6 of Kneissel discloses the first and second trenches are separated from each other by the second portion of the first semiconductor material. 
			
Claim 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi and Morikawa, in view of Kanamori (U.S. Patent No. 5,641,977) of record.  
	Regarding Claim 18
	Nakanishi as modified Morikawa discloses Claim 10.
	Nakanishi as modified Morikawa fails to disclose discloses “the first and second trenches do not extend through the active region”.
	FIG. 5 of Kanamori discloses a similar semiconductor device assembly, discloses the first and second trenches do not extend through the active region (2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Kanamori.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of preventing dislocation and defect (Col. 2, Lines 46-51 of Kanamori).
	
Claims 20 and 22 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi and Morikawa, in view of Merz (U.S. Patent Pub. No. 2010/0066348) of record.  
Regarding Claim 20
	Nakanishi as modified Morikawa discloses Claim 10.
	Nakanishi as modified Morikawa fails to disclose “the opening that extends through the gate region and defines a passageway extending from at least the first side of the semiconductor structure to at least the removable intermediary material at the second side of the semiconductor structure
	FIG. 10 of Merz discloses a similar semiconductor device assembly, comprising an opening that extends through the gate region and defines a passageway extending from at least the first side of the semiconductor structure to at least the removable intermediary material (Buried oxide) at the second side of the semiconductor structure. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Merz.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of forming nanopore detectors (para. 1 of Merz).

	Regarding Claim 22
	Nakanishi as modified Morikawa discloses Claim 1.
	Nakanishi as modified Morikawa fails to disclose “the opening defines a passageway extending from at least the first side of the semiconductor structure to at least the removable intermediary material at the second side of the semiconductor structure”.
	FIG. 10 of Merz discloses a similar semiconductor device assembly, wherein the opening defines a passageway extending from at least the first side of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by Merz.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of forming nanopore detectors (para. 1 of Merz). 
	
Claim 21 rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi and Morikawa, in view of McIver (U.S. Patent No. 4,507,845) of record.  
	Regarding Claim 21
	Nakanishi as modified Morikawa discloses Claim 1, comprising a removable intermediary material (6) between the handle substrate (1) and the second side of the semiconductor structure (7-11), the handle substrate is attached to the semiconductor structure at the second side via the removable intermediary material.
	Nakanishi as modified Morikawa fails to disclose “the handle substrate and a portion of the semiconductor structure at the second side are separated by a gap in the removable intermediary material”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakanishi, as taught by McIver.  The ordinary artisan would have been motivated to modify Nakanishi in the above manner for the purpose of operation at high frequencies (Col. 1, Lines 18-21 of McIver).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 10 have been considered but they are not persuasive. FIG. 9 of Nakanishi discloses the removable intermediary material is recessed from the opening by an undercut distance configured to mechanically isolate (not in direct contact) the gate region from the handle substrate, wherein the undercut distance is sufficiently large such that the removable intermediary material is absent from between the gate region and the handle substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892